DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group II, claims 12-17 and 20 in the reply filed on April 23, 2021 is acknowledged.  Applicant’s election of prediabetes for the species with traverse is also acknowledged.  In view of the prior art, the election of species requirement is withdrawn.
4.	Claims 1-11, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 12-17 and 20 are examined on the merits.

Claim Objections
6.	Claims 12, 16, 17, and 20 are objected to as being dependent on non-elected claims.  If the non-elected claims are cancelled, claims 12, 16, 17, and 20 will be incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housey (US 2016/0022752).
4 Insulin Equivalent units in 1 milliliter comprising extracts from Cichoria endivia and Lactuca sativa.  The reference teaches that the disease or condition can be diabetes, pre-diabetes, metabolic syndrome, insulin resistance, or dementia.  The reference also teaches administering  an antidiabetic agent, insulin, metformin, exenatide, vildagliptin, sitagliptin, a DPP4 inhibitor, meglitinide, exendin-4, liraglutide, or a GLP1 agonist (see claims 1-15).  The reference teaches that the ingredients can be in the form of a tablet, capsule, or powder (see paragraph [0120]).  
The reference does not specifically teach a single embodiment with a mixture of  Artemisia dracunculus, Cichoria endivia and Lactuca sativa.  However, it does teach Artemisia dracunculus has the desired level of insulin equivalent activity (see paragraph [0056], table 2, CGI35).  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these reference that these substances are have desirable levels of insulin equivalence, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single compositions to treat ISR related conditions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive 
	The reference teaches that the pharmaceutical composition or nutritional supplement is administered orally twice per day (see paragraphs [0082] and [0102]).  However, the reference does not teach administration of the composition 30-60 minutes before meals. The reference does specifically suggest that the time of administration can be varied based on a variety of factors (see paragraph [0145]). Thus, it would have been obvious to one ordinary skill in the art to optimize the administration time to achieve optimal results.  Therefore, this modification of administration time would have been obvious in view of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 12-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 13, 19, 22-34 of copending Application No. 14/775,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating IRS mediated diseases or conditions with a botanical extract with 1 x 104 insulin equivalent unites in 1 milliliter where the extracts are from Artemisia dracunculus, Cichoria endivia and Lactuca sativa.  Both sets of claims also teach administration of an antidiabetic agent, insulin, metformin, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	No claims are allowed.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655